UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2010 OR []Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-23391 XFORMITY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1434313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4100 Spring Valley Road, Dallas, Texas 75244 (Address of principal executive offices, including zip code) Issuer's Telephone No., including area code: (972) 661-1200 Securities registered under Section 12(b) of the Exchange Act: Title of each className of each exchange on which registered Common StockOTC Electronic Bulletin Board Securities registered under Section 12(g) of the Exchange Act: Title of Class Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes |_| No |X| Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes |X| No |_| Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File to be submitted and posted pursuant to Rule 405 of Regulations S-T (ss.232.402) of this chapter) during the preceding 12 months. [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_|Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes |_|No |X| State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2010, the last business day of the registrant’s most recently completed year: $1,011,564 The number of shares of the registrant’s class of common stock, $0.0001 par value, outstanding at October 12, 2010: 51,931,553 The Company incorporates by reference the following: Part III – Exhibits 1.The Exhibits identified in Item 15 of this Report 1 XFormity Technologies, Inc. June 30, 2010 Annual Report on Form 10-K Table of Contents Part I. Item 1. Description of Business. Item 2. Description of Property. Item 3. Legal Proceedings. Item 4. Submission of Matters to a Vote of Security Holders. Part II. Item 5. Market for Common Equity and Related Stockholder Matters. Item 6. Selected Financial and Other Data. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. Item 7A. Quantitative and Qualitative Disclosure About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Item 9A. Controls and Procedures. Part III. Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services. Item 15. Exhibits. Signatures 2 Part I Item 1.Description of Business. The reporting entity in this 10-K is XFormity Technologies, Inc. (a Colorado Corporation) ("XFormity" or the "Company") and includes the operations of XFormity, Inc. (a Texas Corporation) (“XFM”), the wholly owned subsidiary of the Company.XFormity is a provider of comprehensive business solutions to multi-unit business operations.Specializing in the food-service industry, XFormity is providing analytical tools, which include operational reporting, balanced scorecards and benchmarking solutions, to restaurant owners and operators representing approximately 10,000 restaurants in North America.The Company's solutions assist customers manage the vast amounts of information necessary to run restaurants effectively. XFormity's solutions help customers of all sizes convert raw data into meaningful information which in turn improves their decision making process and capabilities. By providing a complete line of tools, the Company provides customers with a single vendor that can deliver data integration, data storage, business intelligence, balanced scorecard and benchmarking capabilities that help decision makers able to see trends as they occur and provide value more rapidly. Pulling together information from anywhere helps provide a single window for better business insight. The Company provides services for franchisors and franchisees in a growing list of customers across the United States and Canada.A few of the brands that the Company services include:Burger King, Taco Bell, Arby's, Domino's, Pizza Hut’s, KFC, Long John Silver's, Beautiful Brands, and many others.XFormity is proud to be the provider of Burger King Corporation's (BKC) operational reporting for all company owned and operated restaurants in the US and Canada. In addition to this deployment, the Company's success in delivering solutions on a big scale is demonstrated by the use its balanced scorecard and financial benchmarking tools for all Burger King Corporate restaurants in the United States and Canada, totalling nearly 6,500 restaurants. XFormity's solutions are based on a software-as-a-service delivery model that provides benefits to both the Company and its customers as existing Information Technology (IT) investments become more valuable by utilizing XFormity's service based integration and reporting solutions. XFormity's solutions do not require customers to replace, upgrade or develop expensive extension to existing tools, which translates into a much quicker return on investment.The Company has developed highly effective processes for providing services for an increasing number of customers while keeping costs down and high levels of customer service. The Company has had positive operating income for the years ended June 30, 2010 and 2009 but had incurred operating losses from its inception through June 30, 2008. The Company has addressed resulting liquidity issues through the sales of its software and professional services and the issuance of convertible debentures. The Company needs additional financing to fund its potential growth and there is no assurance that such financing will be available, if at all, at terms acceptable to the Company.If additional funds are raised by the issuance of equity securities, existing stockholders may experience dilution of their ownership interests and these securities may have rights senior to those of holders of the common stock.If the Company does need additional financing and adequate funds are not available or not available on acceptable terms, it could have a materially adverse effect on the Company's financial condition, results of operations and as a going concern. XFormity's Competition Competitors to the Company may be grouped in three broad categories (1) Point-of-Sale / Back-Office Providers:Many POS and back-office system providers have proprietary above-restaurant business intelligence tools.These are sold in conjunction with the main in-restaurant system only and do not offer alternative POS or system integration which significantly reduces the ability to offer a comprehensive view of the customer entire business; (2) Niche Reporting Providers:There exist several small companies that provide above-restaurant reporting services that compete with the Company.Such competitors market and sell their products in similar venues as the Company and have some success in several brands.The Company believes that its offerings are superior to these competitors and have proven to be able to displace these competitive products in many situations; and (3) Enterprise Reporting and Planning Solution Providers:Many of the big, enterprise level reporting solution providers are marketing their products to the large multi-national restaurant companies.Most of these competitors market their products and services on their technical merit and are not well versed in the day-to-day operations of multi-unit business operations.These competitive products are very expensive to license and to deploy. . XFormity's Marketing Strategy XFormity's sales and marketing plan includes direct sales to franchisors and franchisees in the food service market. In addition to direct sales, the Company has several channel partners who are authorized resellers of the XFormity solutions. XFormity's Intellectual Property The Company protects its Intellectual Property through copyright and trademarks.As a hosted solution, the Company does not distribute software to users; authorized users are granted access to centrally managed solutions on an individual basis that is monitored by the Company’s personnel.Unauthorized access and piracy risks are greatly mitigated with this software deployment model.Under an agreement with b-50.com LLC, the company licenses b-50.com’s patent, although the Company does not utilize any of b-50’s technology. It has registered its key Internet URLs, including XFormity.com, and reviews these registrations on a regular basis to ensure that they remain current and in good standing.Some of the limitations of Intellectual Property Protection are: * If and to the extent we apply for patent protection in the future, (of which there exists no current plan), no assurance can be given that any patent will be issued or that the scope of any patent protection will exclude competitors or that any patent, if issued, will be held valid if subsequently challenged. Except for our license of patent rights from b.50.com, we currently do not rely on any patent protection for our solution. * When the Company applies for registration of trademarks and registered domain names in an effort to protect them, it cannot be sure of the nature or extent of the protection afforded, since trademark registration does not assure any enforceable rights under many circumstances and there exists significant uncertainty surrounding legal protections of domain names. * There can be no assurance that any steps the Company takes in this regard will be adequate to deter misappropriation of our proprietary rights or independent third parties developing functionally equivalent products.Despite precautions, unauthorized parties may attempt to engineer, reverse engineer, or copy features and functions of the Company’s products. * Although management believes that the Company’s products do not infringe on the intellectual property rights of others, there can be no assurance that an infringement claim will not be asserted in the future.The prosecution or defence of any intellectual property litigation can be extremely expensive and would place a material burden upon the Company’s working capital as noted in the Company's financial statements and accompanying notes included herein with reference to the Company’s defence against b-50.com's patent infringement suit that has been settled. 3 XFormity's Revenue by Product Classification The decrease in fiscal 2010 revenues over 2009 was primarily the reduction of billings for professional services offset by additional usage and related fees for our business intelligence software solution. Included in revenue, in accordance with current accounting guidance, were professional service contracts for the development of software programs that are recognized over the terms of the multi-year lives of the licenses billed to our customer. Payment under these contracts was received in fiscal years 2008 and 2007. The loss of major customers in either of these two product classifications may have a material adverse effect on our business, financial condition and results of operations.However, the Company continues to maintain strong business relationships with the customers utilizing these solutions. Product Classification Percentto Total Percentto Total % Change Business Intelligence $ 71
